Citation Nr: 1826711	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO. 14-40 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to June 1992. He also had additional service with the United States Naval Reserves from July 1992 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his migraine headaches were incurred or aggravated while in active service. The Veteran's service treatment records (STRs) show that the Veteran answered "yes" to the question of do you have or had frequent or severe headaches on a Report of Medical History prepared at enlistment to active duty. The examiner noted "migraines - occasionally" on the form, but only noted allergic to penicillin as a defect on his examination entrance report. The remaining STRs are silent for any complaints for headaches during the Veteran's active duty service, to include the Veteran's separation examination. 

An October 2001 medical record contains the first record of a complaint of headaches in the file following the Veteran's active service. In July 2013, the Veteran's private physician provided an opinion that he has been treating the Veteran for his headaches since 2006 and in his opinion it is more likely than not that the Veteran's condition of migraine headaches was caused or worsened by military service. The physician indicated that he had reviewed the Veteran's 'military medical history, including dental health questionnaires, chronological record of medical case, and annual certificate of physical condition" and that those records show a long history of migraines during his service.

The July 2013 opinion appears to be based on a review of medical records related to the Veteran's Reserve service and that the headaches are related to the Reserve service. 

The nature and dates of the Veteran's service are important because generally, in order to qualify for VA benefits, a claimant must be a veteran. A veteran is a person who served in the active military, naval, or air service. 38 U.S.C.S. § 101(2). 38 C.F.R. § 3.1(d) (2017). The term active military, naval, or air service is defined to include any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.S. § 101(24)(B)-(C). 38 C.F.R. § 3.6(a).

The claimant bears the burden of establishing veteran status. When a claim for disability compensation benefits is based only on a period of ACDUTRA, the claimant may establish that he is a veteran by showing that he became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. See 38 U.S.C. §§ 101(2), (22), (24); 38 U.S.C. § 1110.; Donnellan v. Shinseki, 24 Vet.App. 167 (2010).

Notice provided to the Veteran to date does not address his duty status and it does not appear that his Reserve service has previously been considered by the AOJ. On remand, the Veteran must be provided sufficient notice and efforts must be made to determine his Reserve duty dates and status.  

After service dates are confirmed and related medical records obtained, the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the likely etiology of the migraine headaches. Given the private opinion that appears to relate the headaches to the Veteran's Reserve duty, the opinion should consider that period also.  Additionally, since the earliest post service medical records in the file for the Veteran begin in 2001, the RO should, with the Veteran's assistance, attempt to locate and associate with the file any records relating to the Veteran's treatment for headaches after service that are not already associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative appropriate notice as to establishing a claim of service connection based on ACDUTRA or INACDUTRA. Including the relative burdens of proof.  

2. Verify all of the Veteran's periods of ACDUTRA and INACDUTRA service with the U.S. Naval Reserves. Verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA). For each period, state definitively whether it was federalized service. If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

3. Obtain the Appellant's complete records for his Reserve service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file. The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought. Such verification should be documented for the record and the Appellant should be provided notice of that fact.

4. Attempt to obtain and associate with the claims file, with assistance from the Veteran, any VA treatment and private treatment records relating to the Veteran's treatment for headaches after service that are not already associated with the file.

5. After completion of the foregoing, schedule the Veteran for a VA examination to obtain a medical opinion for the Veteran's migraine headache. 

The AOJ should specifically identify the Veteran's specific periods, and duty status, for his Reserve service and provide the information to the examiner. 

After a reviewing the claims file, the examiner is asked the following questions:

(a) Is it at least as likely as not (50 percent probability) that the Veteran's migraine headaches were caused or aggravated by his active service?  The dates to be considered for this question only are April 1981 to June 1982.  

(b) If the answer to (a) is no, is it at least as likely as not that the headaches were incurred or aggravated (beyond their natural progression) during a period of ACDUTRA? In answering this question, the examiner may consider only the ACDUTRA dates as provided by the AOJ and cite the specific evidence relied upon. 

The examiner is asked to consider and discuss, as necessary, the private medical opinion submitted in July 2013.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

6. Thereafter, readjudicate the Veteran's claim, with specific consideration of his Reserve service. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


